Title: From George Washington to Burwell Bassett, 28 February 1776
From: Washington, George
To: Bassett, Burwell



Dear Sir
Cambridge 28th Feby 1776

It was with great pleasure I recieved your favor of the 27th ulto thereby learning that all our friends at Eltham are well.
I thank you heartily for the attention you have kindly paid to my landed affairs on the Ohio, my interest in which I shall be more Careful of as in the worst event, they will serve for an Asylum.
Few things of importance have occurred here of late, & to trouble you with my own difficulties & the distresses which occur for want of such articles as are necessary in military operations—Can Answer no good purpose, & therefore I shall decline it.
We are preparing to take possession of a post (which I hope to do in a few days—if we Can get provided with the means) which will, it is generally thought bring on a rumpus between us & the enemy, but whether it will or not—time only Can show—It is believed by many that the troops are preparing for a removal from Boston—it being Certain that they are watering & fitting up their vessels for the reception of the Crew, & have actually put some of their heavy ordnance on board; but whether this is for deception or to prepare against orders that may arrive, I know not.
Mrs Washington Says that she has wrote all the news she Could get (and ladies you know are never at a loss) to Mrs Bassett—to her letter therefore I refer you & with Sincere regard for her—the children—Mr & Mrs Dandridge &c. I remain, with every sentiment of esteem & affection, Dr Sir, your most obdt & obliged

Go. Washington

